Ronald G. "Ron" BUSH, an Individual; Tyche Acquisitions Group, Inc., a Nevada Corporation; Renaissance Masters, LLC, a Nevada Limited Liability Company; Classic Fine Art, LLC, a Nevada Limited Liability Company; and Tyche Art International, Inc., a Nevada Corporation, Appellants, v. Steven B. CRYSTAL, Trustee of the Barbara L. Crystal Decedent Trust; Steven B. Crystal, Individually; Automated Cash Systems ("ACS"), a Nevada Corporation; and Automated Cashless Systems, a Nevada Corporation, Respondents.Dismiss.